Citation Nr: 0818512	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-42 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a fracture of the left fifth metatarsal.   
 
2.  Entitlement to service connection for a left calf 
disability, to include as secondary to service-connected 
residuals of a fracture of the left fifth metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that denied service connection for a left knee disability, to 
include as secondary to service-connected residuals of a 
fracture of the left fifth metatarsal, and denied service 
connection for a left calf disability, to include as 
secondary to residuals of a fracture of the left fifth 
metatarsal.  The veteran provided testimony at a personal 
hearing at the RO in March 2005.  


FINDINGS OF FACT

1.  Left knee problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current left knee disability began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected residuals of a fracture of the left fifth 
metatarsal.  

2.  Any current left calf disability began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by the veteran's 
service-connected residuals of a fracture of the left fifth 
metatarsal.  






CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, and is not 
proximately due to or the result of service-connected 
residuals of a fracture of the left fifth metatarsal.  38 
C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  A left calf disability was not incurred in or aggravated 
by service, and is not 
proximately due to or the result of service-connected 
residuals of a fracture of the left fifth metatarsal.  38 
C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2004, a rating 
decision in September 2004, and a statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the April 
2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service-connected for residuals of a fracture 
of the left fifth metatarsal.  He is also service-connected 
for a low back disability and for a right great toe 
disability.  He contends that he has a left knee disability 
and a left calf disability that are related to service, or, 
more specifically, that are related to his service-connected 
residuals of a fracture of the left fifth metatarsal.  

The veteran's service medical records indicate that he was 
treated for left knee problems on two occasions during 
service.  Such records show no complaints, findings, or 
diagnoses of a left calf disability.  A January 1970 
treatment entry noted that the veteran reported that he felt 
a pain and a pop in his left knee when he was walking down 
some stairs the previous night.  The diagnosis was a partial 
tear of the pes anserina.  A February 1970 entry noted that 
the veteran requested a check-up on his left knee.  The 
impression was sprain and/or muscle tear.  The March 1970 
objective separation examination report included notations 
that the veteran's lower extremities were normal.  An actual 
chronic left knee disability was not diagnosed during the 
veteran's period of service.  The service medical records 
also show that the veteran was treated for a fracture of the 
left fifth metatarsal.  

The first post-service evidence of record that could have 
shown any possible left knee problem is in October 1970, 
although a left knee disability was specifically not 
diagnosed at that time.  The first post-service evidence of 
record of an actual diagnosed left knee disability and any 
possible left calf disability is in November 2003, decades 
after the veteran's separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

An October 1970 VA orthopedic examination report noted that 
the veteran gave a history of somehow twisting his left knee 
on night duty.  He stated that his left knee gave out from 
under him and that he was on crutches for a week.  The 
veteran indicated that he had a little ache in that area 
presently and that it was painful on rotation.  The examiner 
stated that there was no instability noted in the knee joint, 
that there was no pain on attempted internal and external 
rotation, and that there was no limitation of motion.  The 
diagnoses included "[n]o residuals of a left knee injury 
found at this time."  

A November 2003 VA emergency department treatment entry noted 
that the veteran was seen for acute pain in his left calf.  
He reported that he was climbing up some kind of step and 
heard a pop in his left calf and had an immediate, stabbing, 
pain.  He stated that he was still suffering from pain and 
that it would hurt to walk.  Another November 2003 entry 
indicated that the veteran reported that he was stepping up 
onto a house porch and was pushing off with his left foot and 
then felt something pop in the calf area.  It was noted that 
the area was swollen and somewhat painful on weight bearing.  
The assessment was muscle strain, possible muscle tear.  

A subsequent November 2003 VA treatment entry noted that the 
veteran complained of left knee and leg pain.  He reported 
that three weeks earlier, he was walking through a new 
construction site and heard something snap in his left knee.  
He stated that he essentially had a locked knee and that he 
was in considerable pain.  The presumptive diagnosis was 
locked left knee, etiology possible torn meniscus, and 
possible ruptured ligament.  

A November 2003 private treatment report from T. Moser, M.D., 
noted that the veteran hurt his calf recently when he felt a 
pop and had some pain and then progressively developed pain 
in the knee to the point that he could not move it.  The 
impression was a locked knee secondary to a bucket handle 
tear of the medial meniscus.  

Subsequent post-service private and VA treatment records show 
treatment for left knee and left calf problems.  The veteran 
also received treatment for his residuals of a fracture of 
the left fifth metatarsal on numerous occasions.  

For example, A January 2004 VA treatment entry indicated that 
the veteran recently injured his left lower extremity.  He 
reported that he was walking on a porch and slipped and fell 
in November 2003.  It was noted that the veteran was 
evaluated and that a magnetic resonance imaging study was 
performed and he was shown to have a posterior medial 
meniscus complete tear.  It was also reported that he 
subsequently underwent an arthroscopic repair of the knee.  
The veteran indicated that after the surgery, the pain in his 
foot never improved, but that the pain in his knee did 
continue to improve.  He stated that he had trouble walking 
on his foot since the time of the accident in November 2003.  
The veteran reported that his foot was originally injured 
approximately thirty years earlier when he suffered a 
fracture which required casting for a protracted period of 
time.  The impression was metatarsal fracture, nonunion.  

A February 2004 VA treatment entry noted that the veteran 
complained of edema about the knee and continued pain in his 
left foot.  The veteran stated that he felt that his left 
foot pain and his gait might be aggravating his left knee.  A 
diagnosis was not provided at that time.  

A subsequent February 2004 VA treatment entry noted that the 
veteran was status post a left fifth metatarsal fracture 
thirty-five years ago.  It was reported that he recently 
sustained an injury while he was coming up some steps and he 
felt a pop in his calf.  The veteran indicated that he was 
not sure whether his ankle gave way first or if the calf pop 
occurred first, but that he apparently sustained a ruptured 
plantaris muscle, and then fell and developed a locked knee 
from a meniscal tear.  It was noted that he underwent surgery 
in mid December which involved arthroscopically debriding the 
meniscal tear.  The veteran stated that after the knee 
surgery, he began putting some increased weight on the left 
foot and that he then began noticing an increase in pain in 
the base of the fifth metatarsal.  A diagnosis was not 
provided at that time.  

A July 2004 VA spine examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that in November 2003, he was pulling himself up while going 
through a house and that his left ankle gave way and the 
plantaris muscle tore loose, causing him to fall.  He stated 
that he ended up tearing his medial meniscus.  He indicated 
that he was on crutches and that he underwent medial meniscus 
surgery due to a piece being torn off and lodging between the 
bones.  The veteran also reported that he ended up with a 
locked knee and that the surgery was performed in December 
2003.  He stated that since the surgery, he had suffered 
problems with healing, regaining his muscle strength, and 
with rebuilding.  He related that he currently used a bone 
stimulator which was helping re-grow the bone.  It was noted 
that he also had special walking shoes to support his ankle 
as well as his fracture of the fifth metatarsal.  The veteran 
further indicated that he had inserts to help keep his legs 
in alignment.  

As to the veteran's military history, it was noted that in 
1969 he was performing hand-to-hand combat training and 
twisted his foot and broke his left fifth metatarsal.  It was 
noted that since that time, the veteran had a nonunion of the 
fracture of the fifth metatarsal which had bothered him for 
years.  The veteran indicated that he had undergone physical 
therapy several times and that he currently performed home 
physical therapy using bands to exercise and strengthen that 
area.  It was noted that the bone stimulator, per the last 
orthopedic note, had given the veteran some stabilization of 
his fracture.  The examiner noted that although the fracture 
was thirty-four years old, the veteran had nonunion and that 
it never completely healed.  It was reported that the veteran 
had fibrous tissue that held it together, but that it was not 
strong enough and that it was not bone tissue, so he had 
suffered problems since that time.  The veteran indicated 
that he believed that such condition was what gave way and 
caused his ankle to twist, which caused him to rupture the 
plantaris muscle and also caused the knee injury with the 
meniscal tear.  The veteran stated that his left knee would 
pop quite frequently and that it also strained his back 
because of the fact that he favored his left leg.  It was 
noted that the veteran currently used a cane, but that he did 
not use any type of knee, back, or ankle brace.  He reported 
that he did not use the cane all the time.  

The diagnoses were status post fracture of the left fifth 
metatarsal with nonunion, old; left knee strain with a 
history of torn cartilage; ruptured plantaris muscle, 
asymptomatic; and degenerative joint disease of the lumbar 
spine without radiculopathy.  The examiner commented that 
"there [was] no indication that the November 2003 incident 
was caused by the service-connected nonunion of the left 
fifth metatarsal."  The examiner indicated that 
"establishing any relationship would be conjectural."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a February 2004 VA treatment entry 
noted that the veteran stated that he felt that his left foot 
pain and his gait might be aggravating his left knee.  
Another February 2004 VA treatment entry noted that the 
veteran indicated that he was not sure whether his ankle gave 
way first or if the calf pop occurred first, but that he 
apparently sustained a ruptured plantaris muscle, and then 
fell and developed a locked knee from a meniscal tear.  
Additionally, the July 2004 VA spine examination report noted 
that the veteran indicated that he believed that his left 
foot disability caused his ankle to twist, which caused him 
to rupture the plantaris muscle and also caused the knee 
injury with the meniscal tear.  The Board observes that all 
of those statements, however, were nothing more than a 
recitation of the veteran's belief.  As such, they are not 
probative in linking any present left knee disability and 
left calf disability with service or with the veteran's 
service-connected residuals of a fracture of the left fifth 
metatarsal.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

The Board observes that evidence as a whole provides no 
continuity of symptomatology of a left knee disability since 
service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet.App. 354 (1991).  Nor is any such disability otherwise 
adequately medically linked to an incident of service.  There 
is no specific indication from a medical source that any left 
knee complaints during the veteran's period of service may be 
reasonably associated with a left knee disability many years 
later.  Additionally, the Board observes that it is somewhat 
unclear whether the veteran actually has a diagnosed left 
calf disability.  The medical evidence clearly shows that the 
veteran was treated for complaints referring to a pop in his 
left calf.  The July 2004 VA spine examination related 
diagnoses including a ruptured plantaris muscle, 
asymptomatic.  

The Board observes that the medical evidence does not suggest 
that the veteran's current left knee disability and any 
current left calf disability (regardless of the diagnosis) 
are related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's current left knee 
disability and any current left calf disability began years 
after service, without relationship to any incident of 
service.  Additionally, the probative medical evidence fails 
to indicate that the veteran's current left knee disability 
and any current left calf disability were caused or worsened 
by his service-connected residuals of a fracture of the left 
fifth metatarsal.  There is no probative medical evidence of 
record indicating any such relationship.  In fact, the 
examiner at the July 2004 VA spine examination specifically 
stated that there was no indication that the November 2003 
incident was caused by the service-connected nonunion of the 
left fifth metatarsal and that establishing any such 
relationship would be conjectural.  

The veteran has alleged that his claimed left knee disability 
and left calf disability had their onset during his period of 
service or, more specifically, that they are related to his 
service-connected residuals of a fracture of the left fifth 
metatarsal.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any left knee problems during service were acute and 
transitory and resolved without residual disability and that 
the veteran's current left knee disability and any current 
left calf disability began many years after his period of 
service, were not caused by any incident of service, and are 
not proximately due to or the result of his service-connected 
residuals of a fracture of the left fifth metatarsal.  The 
Board concludes that neither direct nor secondary service 
connection for a left knee disability and a left calf 
disability is warranted.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected residuals of a fracture of the 
left fifth metatarsal, is denied.  

Service connection for a left calf disability, to include as 
secondary to service-connected residuals of a fracture of the 
left fifth metatarsal, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


